 MASHUDA CORP
. 631
Mashuda Corporation 
and
 Gary V. Singer.
 Case 6Œ
CAŒ33414  
April 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
 AND WALSH On December 19, 2003, Administrative Law Judge 
Eric M. Fine issued the att
ached decision.  The Respon-
dent filed exceptions and a supporting brief.  The Gen-
eral Counsel filed an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.   
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions, 
and to adopt the recommended Order as modified.
2ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, 
Mashuda Corporation, Cranberry Township, Pennsyl-

vania, its officers, agents, 
successors, and assigns, shall 
take the action set forth in the Order as modified.  
1. Substitute the following for paragraph 2(b). 
 ﬁ(b) Make Gary V. Singer whole for any loss of earn-
ings he may have suffered by reason of the discrimina-
                                                          
 1 The Respondent has excepted to some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings.  
Because we adopt the judge™s fi
nding that the Respondent did not 
make a valid job offer of a night-s
hift position to Singer, we find it 
unnecessary to pass on whether a ni
ght-shift position would be substan-
tially equivalent to the day-shift 
mechanic position unlawfully denied 
to Singer. 
Chairman Battista would leave to compliance the separate issue of 
whether Singer™s comment to Mashuda, arguably showing a disinterest 

in a night-shift position, was a breach of the duty to mitigate backpay. 
Members Liebman and Walsh find it inappropriate to leave this is-
sue to compliance.  Because Mashuda™s statement to Singer was not a 

valid offer of employment, Singer ha
d no obligation to reply.  More-
over, the Board does not evaluate a discriminatee™s response to an offer 
unless the respondent has established that the offer was valid.  
Cassis 
Management Corp.
, 336 NLRB 961, 969 (2001); 
Consolidated 
Freightways, 290 NLRB 771, 772 (1988), enfd. in relevant part 892 
F.2d 1052 (D.C. Cir. 1989), cert. denied 498 U.S. 817 (1990).   
    
 2 We shall modify the judge™s recommended Order in accordance 
with Indian Hills Care Center
, 321 NLRB 144 (1996).  We shall also 
substitute a new notice in accordance with our recent decision in 
Ishi-
kawa Gasket America, Inc.
, 337 NLRB 175 (2001), enfd. 354 F.3d 534 
(6th Cir. 2004). 
tion against him, as set forth in the remedy section of 
this decision.ﬂ  
2. Substitute the attached notice for that of the admin-
istrative law judge. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in
 any of these protected 
activities. 
 WE WILL NOT inform job applicants
 that they are too union to work for Mashuda Corporation. 
WE WILL NOT refuse to hire job applicants because of 
their support for or activities in behalf of the Interna-
tional Union of Operating Engineers, Local 132, AFLŒ
CIO, or any other labor organization. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Gary V. Singer employment in the day shift 

mechanic position for which he sought to apply, without 
prejudice to his seniority or any other rights or privileges 
to which he would have been entitled absent the dis-

crimination against him. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful refusal to employ Gary V. Singer, including but not 
limited to our March 14, 2003 letter, and within 3 days 
thereafter, notify him in writin
g that this has been done 
and that this personnel action will not be used against 
him in any way. 
WE WILL make Gary V. Singer whole for any loss of 
earning and benefits he may have suffered by reason of 

the discrimination against him, plus interest. 
 MASHUDA CORPORATION    Dalia Belinkoff, Esq.,
 for the General Counsel. 
341 NLRB No. 91 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 632 
Charles R. Volk, Esq.,
 of Sewickley, Pennsylvania, for the 
Respondent. DECISION STATEMENT OF THE 
CASE ERIC M. FINE, Administrative Law Judge.  This case was 
tried in Pittsburgh, Pennsylvania, on October 1, 2003.  The 
charge was filed on May 2, 2003,
 by Gary V. Singer against 
Mashuda Corporation (Respondent).  The complaint issued on 

July 21, 2003, and alleges that
: Respondent violated Section 
8(a)(1) of the Act by informing an applicant he was not hired 

because of his support for and activities on behalf of Interna-
tional Union of Operating Engineers, Local 132, AFLŒCIO 
(Local 132); and Respondent viol
ated Section 8(a)(1) and (3) 
of the Act by refusing to hire Singer since on or about March 

14, 2003.
1   On the entire record, including my observation of the de-
meanor of the witnesses,
2 and after considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 Respondent, a corporation, with an office and place of busi-
ness in Cranberry Township, Pe
nnsylvania, has been engaged 
in the business of highway construction.  During the 12-month 

period ending April 30, Respondent in the operation of its 
business, purchased and received, at its Cranberry Township 
location, goods valued in ex
cess of $50,000 directly from 
points outside of Pennsylvania. 
 Respondent admits and I find 
it is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act and that Local 132 is a 
labor organization within the meaning of Section 2(5) of the 
Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 Respondent has been in business since 1922.  Ralph 
Mashuda has been Respondent™s
 president and owner since 

February 2001.
3  Mashuda has worked for Respondent for 32 
years in various capacities.  
Mashuda testified Respondent has 
a longstanding affiliation with the Operating Engineers.  Singer 
has been a member of Local 132 for 27 years.  Singer and Lo-
cal 132 Business Agent Mike O™Hara testified that Local 132 
operates a hiring hall where when a contractor obtains a job 

within Local 132™s jurisdiction, they call the union, state the 
                                                          
                                                           
1 All dates are in 2003, unless otherwise specified. 
2 In making the findings herein, I have considered all the witnesses™ 
demeanor, the content of their test
imony, and the inherent probabilities 
of the record as a whole.  In certain instances, I have credited some but 
not all of what a witness said. See
 NLRB v. Universal Camera Corp.,
 179 F.2d 749, 754 (2d Cir. 1950), reversed on other grounds 340 U.S. 

474 (1951). 
3 Ralph Mashuda is the only indivi
dual named Mashuda to testify in 
this proceeding and will be referred 
to as Mashuda.  Respondent admits 
that Mashuda, General Manager Robert Mellon, Equipment Foreman 
Ronald Huffman, and Superintendent D. J. Lombardo are its supervi-
sors and agents within the meaning of
 Sec. 2(11) and (13) of the Act. 
skills required, and the first person on Local 132™s list with the 
appropriate skills is sent to the job. 
A.  Singer™s employment histor
y and efforts to obtain work at 
Respondent Singer™s testimony reveals:
4 Respondent employed Singer 
pursuant to Local 132 referrals in 1982, 1985, and 1990.  In 
1982, Singer worked for Respondent as a drill operator and his 
supervisor was Superintendent 
Dave Mashuda.  In 1985, Singer 
worked for Respondent as a master mechanic, and he reported 
to Superintendent Lombardo.  Si
nger worked for Respondent in 
1990 as a master mechanic an
d Huffman was the equipment 
foreman on that job.  The company mechanic on the job was 

Dennis Drummond.  The company mechanic is a union posi-
tion with skills similar to a master mechanic, but they travel 
with the employer from job to job, as opposed to being referred 
by the union hall.  When Singer was a master mechanic in 1985 

and 1990, Respondent rented Sing
er™s truck and Singer negoti-
ated with Vic Mashuda, Ralph Mashuda™s father, for the rental 
rate. Singer™s testimony reveals th
at: As Respondent™s 1990 job 
was winding down, Huffman told Singer that he was going to 
be laid off.  Singer responded, Drummond is out of Operating 

Engineers Local 66 (Local 66), this is my area referring to 
Local 132™s jurisdiction, and Drummond should be laid off 

before Singer.5  Huffman said Drummond was Respondent™s 
company mechanic, had been with them for years and they 
were going to keep him.  Singer 
said, according to our contract, 
it was Singer™s area and Singer should be the one to stay.  

Singer contacted the job stew
ard who asked Local 132™s busi-
ness manager to intervene and th
e business manager interceded 
in Singer™s behalf with management.  As a result, Drummond 

was transferred to another jobsite within a few days, and Singer 
remained working at the jobsite in question for another 3 or 4 

months.  Singer was not laid off until the job ended.  Singer 
testified that while he worked on this job in 1990, Respondent 
had pieces of equipment that were
 greasy and needed cleaning.  
Respondent brought in a stea
m jenny to steam clean the 
equipment and Respondent assigne
d a laborer to operate the 
steam jenny.  Singer told Huffman, running the steam jenny 

was operators™ work.  Huffman 
responded, in Pennsylvania it 
was laborers™ work.  Singer said, we are not in Pennsylvania 
and according to their contract
 the steam jenny belongs to op-
erators not laborers.  The import 
of Singer™s testimony was that 
he was assigned to run the steam jenny, rather than the laborer, 

as a result of Singer™s protest. 
In February 2003, Singer l
earned Respondent would be 
working on a job, widening a section of Route 2 in West Vir-

ginia (the Follansbee job).  Singer called Local 132 and was 

told the planned start date was early March.  Singer testified he 
 4 I have found, considering his deme
anor, that Singer was a credible 
witness and have credited his testimony in all respects unless otherwise 
stated in this decision. 5 Local 66 is based in Pennsylvania, and Local 132 is based in West 
Virginia.    MASHUDA CORP
. 633
was the top mechanic on Local 132™s referral list at the time of 
his call.
6On February 25, Mashuda, Me
llon, and Lombardo attended 
a prejob conference on behalf of Respondent for the Follansbee 

job.  There were several union officials present representing 
different trades, including O™Hara representing Local 132.  
Mellon prepared the typewritten minutes of the meeting.  The 

minutes reveal that Lombardo wa
s the project superintendent, 
the anticipated start date for the job was March 3, and the an-

ticipated completion date is Oc
tober 2004.  The minutes reveal 
that the project was ﬁidentified and confirmed by all present as 

a ‚Targeted WV Agreement™ﬂ referencing Local 132™s master 
agreement.  The minutes state Mashuda identified the project 
as a significant waste hauling jo
b that was very dependent on a 
production schedule ﬁwith 2.3 million yards of earth to move in 
only 104 days.ﬂ  It is stated in 
the minutes ﬁtiming is critical to 
the success of the project.ﬂ  Re
spondent did not list any special 
skills in the minutes for the operating engineers to be referred 
on the job, although it did so for Teamster referrals.  O™Hara 
credibly testified that during the conference O™Hara was told 
Respondent needed mechanics.  O™Hara responded, Singer was 
the first on the list, and he named two other mechanics.   
Singer contacted the Local 132 
in mid to late March and 
spoke to O™Hara.
7  During the conversation, Singer asked 
O™Hara if Singer was going to 
be assigned to the Follansbee 
job.  O™Hara said he had bad news, that Mashuda had sent 

O™Hara a letter stating that he did not want Singer on the job.  

The letter marked to O™Hara™s attention and signed by Mellon 
states, ﬁDue to past performance
 and personality conflicts with 
other mechanics and employees we are requesting at this time 

not to have Mr. Singer sent to our project.ﬂ  Singer said he did 
not understand why he was not wa
nted.  O™Hara said Mashuda said he would be at the Follansbee jobsite the following 
Wednesday, and Singer could meet Mashuda there.   
     Singer testified that: Singer went to the Follansbee site 
the Wednesday after his call with O™Hara.  At the site, Singer 

was told that Mashuda was not th
ere, that he was in meetings 
all day.  Singer called O™Hara and informed him of what tran-
spired.  O™Hara gave Singe
r a phone number for Mashuda.  
Singer called Mashuda, who apol
ogized and agreed to meet 
Singer at the jobsite the following week.   
Singer testified he rode out to
 the jobsite with O™Hara the 
following Monday.  Singer spoke to Mashuda in the parking 
lot.  No one else was present for the conversation.  Singer™s 

credited testimony reveals the following: Singer asked 
Mashuda why he did not want 
Singer for the job.  Mashuda said his people said Singer was a pain in the neck.  Singer said 

he did not understand and asked who made this accusation.  
                                                          
                                                           
6 Singer™s testimony on this point is confirmed by Local 132™s 
March 2003 out-of-work list.  Singer is 64 on the list with a December 
13, 2002 signup date.  Singer is listed as a master mechanic, a welder, 

and as having a truck with tools.
  Andrew Potter, who Respondent 
hired for the Follansbee job rather th
an Singer, is listed as 132 on the 
list with a February 28, 2003, signup date. 
7 Singer estimated that this conversation took place on March 14.  
However, Singer testified that, duri
ng the phone call, O™Hara informed 
Singer of a letter O™Hara received from Respondent, and the letter is 

dated March 14. 
Mashuda said, ﬁmaybe you just PO™d somebody real good.ﬂ  
Singer asked how, and Mashuda replied you bad mouthed Re-
spondent.  Singer said he did not know where that was coming 
from.  Singer said he worked 
for Respondent on several differ-
ent occasions and Singer drove up to one of the company pic-
nics in Evans City, Pennsylvania, because Mashuda™s father 
had a 50-year anniversary party for the business.  Singer told 

Mashuda if Singer thought poorly of the company, he would 
not have gone out of his way to 
attend this function.  Mashuda 
said it was not a problem with Singer™s ability to do the job and 

there was no problem with his truck, it was just a personality 
conflict.  Singer told Mashuda he did not understand the per-

sonality conflict assertion because 
he was not aware that he had 
any problems with anyone.  Sing
er asked who the problem was 
with, but all Mashuda would sa
y was it was his people.  
Mashuda then said, ﬁmaybe you was too union for us.ﬂ  
Mashuda went on to state you ar
e a union man.  Singer replied 
he was and was proud of it.
8  Mashuda told Singer that 
Mashuda wanted mechanic Andy Potter on the job because 

Potter was well versed in repa
iring Respondent™s 90™s scrapers, 
which are dirt moving machines. 
 Mashuda said he would talk 
to some more people and get back
 to Singer.  Mashuda said in 
a couple of weeks he would be starting a night shift.  Singer cut 
him off, and said, ﬁif Gary 
Singer is not good enough to work for you on day shift, he sure is not good enough to work night 
shift for you.ﬂ
9      
O™Hara credibly testified to the following: O™Hara spoke to 
Mashuda around March 28 and Mashuda requested a mechanic 
the following week stating he wanted Andrew Potter for his 
expertise on the 90™s scrapers.  
O™Hara told Mashuda that he had to refer Singer because he 
was first on the list.  Mashuda said do what you have to do.  O™
Hara testified that since Singer 
was qualified as a master mechanic Singer should have the 
skills to repair every piece of equipment including the 90™s 

scrapers.  O™Hara testified, besides the 90™s scrapers, there 

were numerous other pieces of equipment on the job including 
hoes, dozers, and trucks.  O™Hara testified that, following his 
conversation with Mashuda, O™Hara had Singer referred out to 
the job, not as a master mechanic, but as a mechanic.  O™Hara 
testified that he and Mashuda 
had already agreed that Owens 
was going to be the master mechanic on the job. 
Singer testified Mashuda calle
d him on March 31, and told 
Singer he had not gotten a chance to talk to other people, but 
that he was going to stick with the letter he sent.  Singer said he 

could not let the matter go because this was how he made his living, and this was the only job in the area.  Singer called Lo-

cal 132 on March 31, and told Donnie Miller, the dispatcher, 
that Mashuda called and said he
 was going to stick with the 
letter.  Singer asked to speak with O™Hara, who returned 
Singer™s call and said he had spoken with the Local 132™s at-
 8 Singer testified he understood Mashuda to mean Singer was a 
strong union person.   
9 I have credited Singer™s testimony as to this conversation.  
Mashuda admitted to having a conversation with Singer at the jobsite, 
and Mashuda did not dispute Singe
r™s account of the conversation, 
except Mashuda testified he offered 
Singer a position on the night shift.  
To the extent their testimony vari
es on this point, I have credited 
Singer™s account over that of Mashuda™s.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 634 
torney, who told O™Hara that until Singer was hired there was 
nothing the Union could do for him. 
Singer™s testimony reveals that: On April 2, Miller called 
Singer and said Mashuda called for a mechanic the next morn-

ing, and Miller asked if Singer wa
s interested.  Miller said he 
knew about Respondent™s letter, but O™Hara told Miller to offer 

Singer the job.  Singer went out 
to the Follansbee site on April 
3, and there were three men there, one of whom Singer recog-
nized from prior work.  Singer asked where he should sign up.  
All three stated they did not know Respondent was hiring to-
day.  Singer said the Operatin
g Engineers hall sent him as a 
mechanic.  One of them obtaine
d a W-2 form and other paper-
work for Singer to fill out.  After Singer completed the paper 
work, one of the men returned and asked Singer who actually 
sent you here.  Singer said the 
Operating Engineers union hall.  
The man told Singer that he just spoke with Lombardo, the 
superintendent, who said he di
d not call for a mechanic, and 
they had no need for a mechanic.  Before leaving the site, 
Singer saw Paul Owens, the master mechanic at the site, and 
asked him what was going on.  
Singer said Local 132 referred 
him to the site, but no one in the office knows anything about 

it.  Owens said he had been trying to get them to put another 
man on because he needed help, but they would not hire any-
one.  Lombardo, who Singer had known from prior jobs, came 

over and said he did not know wh
at was going on, that he never 
called for a mechanic.  He said he did not have enough work to 

keep Owens working, let alone a
nother mechanic.  Singer said 
he would contact the uni
on hall and then left. 
Singer™s testimony reveals th
at: After Singer arrived home 
on April 2, Lombardo called Singer and apologized about tell-
ing Singer they were not hiring
.  Lombardo said he checked 
into it, and knew all about the letter Mashuda sent.  Lombardo 
said he was a 30-year veteran 
with Mashuda and he did not 
want to jeopardize his job.  Lombardo said Mashuda told him 

to stick with the letter, so Lombardo could not hire Singer.  

Singer asked if Lombardo had a problem with Singer on the 
job.  Lombardo said no, but he worked for Mashuda and did not want to jeopardize his job.
  Singer told Lombardo he did 
not expect him to stick his neck out for him.  Singer said he considered Lombardo his friend.  Lombardo said yeah we are 
friends because we went to ox roasts and everything else to-

gether.   
Singer testified that during the three occasions he worked for 
Respondent, he was neve
r let go before the job ended, he never 
received discipline, and no one 
spoke to him about the quality 
of his work.  Singer testified he has worked on 90™s scrapers in 

that he has operated them, asse
mbled them, adjusted frictions 
and brakes, and has done anything that needs to be done to 

them.  Singer testified he worked on these machines during 

jobs in the 1990, as well [as] on the other jobs for Respondent.   
Singer has worked for the Trumbull Corporation on three 
different occasions, the last time in 2001 as a master mechanic, 

day shift.  Singer testified Owens
 also worked on that job on 
the night shift.  They did not work together and their jobs did 

not overlap.  Singer testified he has never worked with Owens.  

Singer left the job when it was completed.  Singer was not 
disciplined on that job.   
Singer testified the day shift is a lot faster paced than the 
night shift, and you have to know more to work on the day shift 

as a mechanic since it is a higher profile job.  At the time of the 
hearing, Singer was working as 
a night-shift master mechanic 
for Beaver Excavating Company at a location in West Virginia.  
Singer testified that this is a uni
on job and the night-shift pay is 
the same as that on dayshift. 
B.  Respondent™s Witnesses 
Respondent called Mashuda, Huffman, and Owens as wit-
nesses and their testimony was c
ontradictory, and internally 
inconsistent.  Considering thei
r demeanor and the content of 
their testimony, I did not find them to be worthy of belief con-

cerning their claims about Singer™s past performance.   
Mashuda testified as follows: Follansbee is an ﬁincentive-decentiveﬂ project in which there were only 104 days to move 

about 2 million yards of dirt, or face a penalty per each day 
over.  Respondent uses hydraulic
 excavators, mass excavators, 
90™s scrapers, 50- and 100-ton rock trucks, drill rigs, graders, 
dozers, and compactors at the jobsite that require servicing.  
The master mechanic comes on the job first to assemble the 

equipment.  The master mechanic
 orders the parts and lays out 
the work for the other mechanics.  The night-shift mechanic 

does the work the day-shift mechanic instructs him to do.  Re-

spondent uses a lot of older equipment and its mechanics are very important on a job where time
 is of the essence.  Mashuda 
testified no other contractor us
es the equipment Mashuda was 
running, the newest scraper on the Follansbee job was a 1952 
model, and the newest dozer was a mid-1960™s model. 
Mashuda testified that: Singer™s 
name was on the referral list 
Mashuda received from O™Hara 
during the February 25 prejob 
conference.  Mashuda had never 
worked with Singer, but knew 
Singer had worked on Respondent™s jobs in the past.  Mashuda 

told O™Hara that he needed to check Singer out before he hired 
him.   Mashuda testified that: Mash
uda talked to Huffman, who 
had worked for Respondent for 35 years, about Singer.  Huff-

man said he only worked with 
Singer on and off a little bit on 
Singer™s last job for Respondent.  Huffman relayed a story 
about two employees putting a transmission in a 50-ton truck 
while Singer sat in his pickup watching because it was raining.  
Huffman told Mashuda that Singer could fix things like a truck 
with no problem, but Singer only did what he had to do and 
nothing more.10  Some of the people who had worked with 
Singer in the past, including Huffman, felt that with the Fol-
lansbee job on the fast track and using 90™s scrapers, Singer 
could not keep up.  Huffman also told Mashuda that, during the 

1990 job Singer worked on, Res
pondent assigned a laborer to 
operate a steam jenny.
  Singer said they should have an opera-
tor rather than a laborer assigned to run the machine.  However, 
when the operators found out it was a dirty job they declined 
the work resulting in a laborer running the steam jenny for 

almost a year.  At the end of the job when Respondent was 
going to lay an operator off, Singer, the master mechanic on the 
                                                          
 10 Mashuda testified he also spoke
 with Vic Mashuda, Mashuda™s fa-
ther, and was told that Singer coul
d perform the work as a mechanic, 
but had problems with the pace of his work.   
   MASHUDA CORP
. 635
job, protested stating an opera
tor should be working the steam 
jenny rather than a laborer.  As a result of Singer™s protest, the 
laborer was laid off in lieu of an operator who replaced the 
laborer on the steam jenny, and worked an extra couple of 

weeks or months on the job.  Ma
shuda testified this story ﬁleft 
a bad taste in some people™s mouths.ﬂ   
Mashuda sent a letter to O™Ha
ra, under Mellon™s signature 
dated March 14, which, as set forth above, requested that 
Singer not be sent out to the Foll
ansbee job at that  time  due 
ﬁto performance and personality conflicts with other mechan-
ics.ﬂ  Mashuda testified he t
hought the major personality con-
flict was with Huffman because Mashuda had not hired anyone 
else at the time of the letter.  
Mashuda testified the ﬁpersonality conflictﬂ referenced in the lett
er was Singer™s involvement in 
the steam jenny situation as well 
as Huffman™s view that he did 
not think Singer was much of a worker since Singer watched 
others work while it was raining. 
Mashuda testified that: Mashuda selected Owens to be the master mechanic for the Follansbee job because Mashuda has 

worked with Owens on another large project for a year, and he 
knew Owens and Owens™ truck.  The union and the contractor 

agree who should be the mast
er mechanic.  While Mashuda 
testified Singer had worked for Respondent as a master me-chanic in the past, Mashuda did not know whether Singer could 
rebuild a power unit on Respondent™s 90™s scrapers, although 
Mashuda had heard Singer had 
performed other maintenance on these units.  Mashuda inquire
d as to whether Singer had a 
boom, compressor, and welder on 
his truck.  Mashuda heard 
that Singer did not have a boom 
and Mashuda testified that a 
boom, welder, and an air compressor are necessary to work on 

the 90™s scrapers.  Owens has all of this equipment on his 
truck.   Mashuda testified that when Owe
ns first reported to the job, 
Mashuda mentioned to Owens th
at O™Hara was a little upset 
because Owens was sent out before Singer.   Mashuda told 

Owens that Singer was first on the list but Owens was hired 
because Mashuda needed the boom truck and someone to help 

put the equipment together.  Mashuda told Owens that O™Hara 

wanted to send Singer out ther
e to work.  Mashuda testified 
Owens said if O™Hara sends 
Singer out, Mashuda should get 
someone to replace Owens b
ecause Owens would not work 
with Singer.  Owens said when he worked at Trumbull, he 
ended up doing all of the work on the night shift Singer could 
have been doing on the day shift.
  Mashuda testified this con-versation took place after Responde
nt sent the March 14 letter 
to Local 132 requesting that Singer
 not be referred to the job. 
Mashuda testified he talked to
 Charles Hinkle, who works as a supervisor for Trumbull, a competitor of Respondent, about 

Singer on the same day, but after Mashuda had spoken to 

Singer at the jobsite.  Singer had worked for Trumbull the prior 
year on a project.  Hinkle was on
 the Follansbee jobsite assem-
bling equipment and he asked if Mashuda had been talking to 
Singer.  Mashuda testified Hinkle 
said you are not going to hire 
him are you because you are not going to get much work out of 
him.  Mashuda testified that, af
ter talking to Hinkle, Mashuda made up his mind that he did no
t think Singer could handle a 
day shift position.  Mashuda called Singer the following week 
and said he did not hear anyt
hing that changed his mind con-
cerning the day shift.  Mashuda denied that Singer™s union 

activity had anything to do with 
Mashuda™s decision not to hire Singer on the day shift. 
Mashuda testified that: Mashuda issued the March 14 letter 
requesting Singer not be sent
 out, and then Mashuda brought 
Owens in as master mechanic.  O™Hara then wanted to send 

Singer out for a day-shift mechanic position, but Mashuda 

requested mechanic Andy Potter because of Potter™s experience 
working on Respondent™s 90™s scrapers and drills.  Owens and 
Potter staffed the day shift, al
ong with another mechanic Re-
spondent brought in from its shop.  Respondent had to provide 
a truck to its shop mechanic who worked at the Follansbee site.  
Mashuda testified that Owens and Potter were behind Singer on 
Local 132™s referral list.  Howeve
r, Mashuda thought he had a 
right to select Owens and Potter ahead of Singer because there 

was a provision in the union cont
ract that during a certain time 
period an employer could call back employees who had previ-

ously worked for the employer.  Mashuda testified the contract 

allows Respondent to request peopl
e with specific equipment.  
Mashuda testified that Owens had worked for him before and 
that Potter had worked with Mashuda on three other projects, 

while Singer had only worked for Mashuda™s father, brother 
and uncles.  Nevertheless, Mashuda testified if he had heard 
everything he wanted to hear, he might have offered Singer a 

job as a mechanic on the day shift, but he would not have of-
fered Singer the master mechanic
 job.  Mashuda testified he 
also staffed Follansbee with a night-shift mechanic. 
While Mashuda claimed that whenever he hired a new me-
chanic, he made the same inquiri
es about the mechanic™s back-
ground that he made about Singer, Mashuda could not provide 
the name of the mechanic Respondent had working on the 
night shift at the Follansbee job at the time of the hearing.  He 

also testified Respondent had gone through 3 or 4 night shift 
mechanics because one of them was not getting his work done, 
and another one burned up a new e
ngine.  Mashuda testified he 
was not sure if the third mechanic quit or Respondent let him 
go.  Mashuda testified they were not good employees.  
Huffman, at the time of his testimony, was working for Re-
spondent as a master mechanic at another location.  Respon-

dent had employed Huffman, a member of Local 66, for most 
of 36 years.  Huffman worked at
 the Follansbee job for a short 
period of time in 2003, before Huffman was transferred to the 
other jobsite.  Huffman testified 
he had worked with Singer in 
the mid or late 80™s.  Huffman testified he had a discussion 
with Mashuda around March 12 or 14 at the Follansbee job 
where Mashuda asked Huffman about Singer.  Huffman testi-
fied he told Mashuda that he 
did not think Singer applied him-
self on the job.  When asked for an explanation, Huffman testi-
fied as follows:  
 Q.   Well, he didn™t workŠyou said something there and I 

don™t want to repeat it, what did you see or hear him do that 
made you think that he was what you just said? 
A.   I can™t really recall that
, you know, I mean as far as his 
work ethics or whatever, you know. 
 Despite this initial response, 
Huffman then testified he did 
not think Singer applied himself as well as the other mechanics.  
When pressed for further explan
ation, all Huffman could say 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 636 
was Respondent worked in the rain, ﬁI didn™t think, you know, 
Gary liked to work in the rain or not quite as well as the other 
mechanics.ﬂ  Huffman testified, ﬁI didn™t really recommendﬂ 
Singer for hire.  Noticeably absent from Huffman™s testimony 

was that he told Mashuda about Singer™s protest about the steam jenny job assignment, wh
ich Mashuda testified was re-
ported to him by Huffman as l
eaving a bad taste in people™s 
mouths. Owens, a member of Local 132, was working for Respon-
dent a master mechanic at the time of his testimony.  He testi-
fied he had been qualified as a master mechanic for 5 years and 
that he had previously worked for Respondent in 1995 or 1996.  

Owens testified he started wo
rking for Respondent on March 
18, and that he learned he was going to be the master mechanic 
on the Follansbee job sometime the prior week.  Owens testi-

fied that when he started working for Respondent, the actual 
work on the road had not started.  Rather, Owens was putting 

equipment together.  When he started on the job, Owens was 

working with Huffman and a mechanic named Jeff from Re-
spondent™s shop.   Owens testified he learned Singe
r was in contention to work at the Follansbee job after Owens had been on the job for at 

least a week because O™Hara br
ought a list to the jobsite and 
showed it to Owens.  Owens tes
tified the following week he 
told Mashuda that if he hired Singer, that Owens would quit.  

When asked if Owens told Mashuda why he was going home if 
Mashuda hired Singer, 
Owens testified, ﬁNo. He didn™t ask.ﬂ  

Then following a somewhat le
ading question, Owens™ testi-mony changed.  He now testif
ied that Mashuda did ask him why he was going home if Singer
 was hired to which Owens replied, ﬁHe was on the lazy side.ﬂ  Owens testified he had 

only previously worked with Si
nger for 7 months for Trumbull Corporation when Singer was on the day shift and Owens was 
working nights.  Owens testified he knew Singer was lazy be-
cause when he came in early, he heard from others that Singer 
was ﬁSitting in his truck, wouldn™t report to the master me-
chanic for other stuff to do.ﬂ
11  Owens testified there was noth-
ing else he heard about Singer.  Owens testimony changed 
again on cross-examination.  Owens now testified when Owens 
came to work Singer would be sitting in his truck. 
C.  Analysis 
1.  The alleged violation of Section 8(a)(1) of the Act 
Singer™s credited and undisputed testimony reveals Singer 
had a conversation with Mashuda sometime in March at the                                                           
                                                           
11 I did not find Owens or Huffman to be credible witnesses.  They 
were both employed by Mashuda and testifying in his presence at the 
hearing.  In addition to the severa
l shifts in Owens™ testimony, Owens™ 
claim that Singer would not report to master mechanic for work was 
contradicted by Singer™s credible te
stimony that Singer was in fact the 
master mechanic on the day shift at 
Trumbull.  I also do not credit 
Mashuda™s claim that Hinkle, a supervisor at Trumbull, gave him a 
negative reference about
 Singer™s work. Mashuda placed his conversa-
tion with Hinkle as taking place the same day, but after he spoke to 
Singer at the jobsite.  However, Singe
r credibly testified that the week 
following his conversation with Mashuda at the site, Mashuda called 

Singer and told him that he did not 
have a chance to talk to anyone 
else, but that Mashuda was sticking with the letter not to hire Singer. 
Follansbee jobsite.  Singer asked Mashuda why he did not want 
Singer for the job.  Mashuda sa
id his people said Singer was a 
pain in the neck.  Singer persisted in questioning Mashuda for 
an explanation and Mashuda sa
id, ﬁmaybe you just PO™d 
somebody real good.ﬂ  Mashuda we
nt on to state that Singer bad mouthed Respondent.  Mashuda
 said it was not a problem 
with Singer™s ability to do the job and there was no problem 

with his truck, it was just a personality conflict.  Singer told 
Mashuda he did not understand 
the personality conflict asser-
tion because he had worked fo
r Respondent before and never 
knew he had any problems with anyone.  Mashuda then said, 

ﬁmaybe you was too union for us.ﬂ
12  Mashuda went on to state 
you are a union man.  Singer re
plied he was and was proud of 
it.  Mashuda told Singer that Mashuda wanted mechanic Andy 

Potter because Potter knew the 90™s scrapers inside and out to 

repair them.  Mashuda said he 
would talk to more people and 
get back to Singer.  Mashuda said in a couple of weeks he 

would be starting a night shift.  
Singer cut him off, and said, ﬁif 
Gary Singer is not good enough to work for you on day shift, 
he sure is not good enough to work night shift for you.ﬂ  I find 
Mashuda™s remark to Singer in explanation of why he was not 
being hired that maybe you are t
oo union for us to be coercive 
and violative of Section 8(a)(1) of the Act. See 
Colden Hills, Inc., 337 NLRB 560 (2002), where a statement that a union 
organizer™s application was not taken seriously because of his 

union status was found violative of Section 8(a)(1) of the Act. 
See also 
J.S. Alberici Construction Co.,
 231 NLRB 1038, 1042 
(1977), enfd. 591 F.2d 463 (8th Cir. 1979). 
2.  The refusal to hire Singer 
In Wayne Erecting,
 333 NLRB 149, 1212 (2001), the Board 
citing FES, 331 NLRB 9 (2000), set forth the following 
framework of required proof by the General Counsel concern-
ing refusal-to-hire allegations:  
 (1) that the respondent was hiring, or had concrete plans to 

hire, at the time of the alleged unlawful conduct; (2) that the 
applicants had experience or training relevant to the an-
nounced or generally known requirements of the positions for 
hire, or in the alternative, that the employer has not adhered 
uniformly to such requirements, or that the requirements were 
themselves pretextual or were applied as a pretext for dis-
crimination; and (3) that antiunion animus contributed to the 

decision not to hire the applicants.  
 The Board went on to state: 
 Once the General Counsel has met his initial burden for the 

refusal to consider and refusal to hire, respectively, the burden 
shifts to the respondent to show that it would not have con-
sidered or hired, respectively, 
the applicants even in the ab-
sence of their union activity or affiliation. 
 It is clear here that Respondent
 had concrete plans to hire.  
O™Hara testified that when he met with Mashuda at Respon-
dent™s prejob conference on February 25 for the Follansbee job, 
Mashuda told O™Hara that Resp
ondent was going to need me-
 12 Respondent admits at page 6 of its posthearing brief that ﬁMr. 
Mashuda did say something like ‚and maybe you were too union™ﬂ to 
Singer. 
   MASHUDA CORP
. 637
chanics.  At that time, O™Hara informed Mashuda that Singer 
was first on Respondent™s list fo
r referral.  In fact, Mashuda™s 
testimony reveals that following 
the February 25 meeting, after 
sending Local 132 a letter stating 
that Singer should not be sent 
out to the jobsite because of ﬁpast performance and personality 

conflicts with other mechanics and employees,ﬂ Respondent 
hired Owens for the position of master mechanic day shift, 

Potter as a day-shift mechanic, and transferred a third mechanic 
to the site to man the day shift. 
I find that Singer had the experience and qualifications to 
perform on Respondent™s day shift 
as either a master or plain 
mechanic.  Singer was listed on
 Local 132™s referral list as a 
master mechanic with his own 
truck.  Singer has been a mem-
ber of Local 132 for 27 years, and worked for Respondent on 

three occasions, the last two serving as a master mechanic in 
1985 and 1990.13  Singer™s credited testimony reveals that 
during the three times he worked for Respondent, he was never 

let go before the job ended, he never received discipline, and 

no one spoke to him about the qua
lity of his work.  Singer testi-
fied he has worked on 90™s sc
rapers including assembling 
them, adjusting frictions and brakes, and has done anything that 
needs to be done to them.  Singer testified he worked on these 
machines during the job in 1990, as well as on the other jobs 

for Respondent.  Moreover, I have
 credited Singer™s undisputed 
testimony that when he met w
ith Mashuda and asked him why 
he was not being hired, Mashuda told Singer that there was no 

problem with Singer™s ability to do the job, and it was not 
Singer™s truck.  Rather, Mashud
a said it was a personality con-
flict, that Singer was a pain in the neck, that he ﬁPO™d some-
body real goodﬂ and when pressed for a further explanation, 
Mashuda finally told Singer ﬁmaybe you was too union for us.ﬂ  
Accordingly, I find that Singer had the experience for the an-

nounced position, and had successfully worked for Respondent 
as a master mechanic in the past on two separate occasions. 
I also find that antiunion animus contributed to the decision 
not to hire Singer.  In 
Blount Bros. Corp., 
291 NLRB 242 fn. 1 
(1988), the Board held: 
 The judge recognized that the facts supported finding 
the Kisers engaged in protecte
d concerted activity, as well 
as union activity . . . .  However, he found that the failure 

and refusal to recall the Kisers
 violated only Sec. 8(a)(3), 
even though the complaint also alleged an independent 
8(a)(1) violation.  We find merit in the General Counsel™s 
limited cross-exceptions to the 
judge™s failure to find an 
independent violation of Sec. 8(a)(1).  We therefore also 

find that the Respondent violated Sec. 8(a)(1) by failing 
and refusing to recall the Kisers because of their com-
plaints about the work reassi
gnment, i.e., protected activ-ity under 
Interboro Contractors, 157 NLRB 1295 (1966), enfd. 388 F.2d 495 (2d Cir. 1967), approved in 
NLRB v. 
City Disposal Systems, 465 U.S. 822 (1984). 
                                                          
                                                           
13 Singer was qualified as a master mechanic at least dating back to 
1985, while Owens, the individual Respondent hired as a master me-
chanic for the Follansbee site had on
ly been qualified as a master me-

chanic for 5 years at the time of the hearing. 
     In adopting the judge™s finding that the Respondent vio-
lated Sec. 8(a)(3) we rely on 
Interior Alterations,
 264 NLRB 
677 (1982). 
     Finally, we note that the record fails to support Respon-

dent™s contention that the Kisers™ actions were not in good 
faith.  Rather, the record shows that the Kisers™ complaints 
were based on an honest and reasonable belief that the work 

in question should have been assigned to iron workers.
14.  .  .  . 
Further, the record establishes that the Kisers based their chal-
lenge on a belief that as a matter of past practice the perform-
ance of a minimum number of hours of work on a job consti-

tuted a jurisdictional assignment.
  As the existence or non-
existence of the past practice was not definitively established, 

we have no basis for finding 
the Kisers™ challenge unreason-
able. 
 In Interior Alterations, Inc., 264 NLRB 677 fn. 3 (1982), 
enfd. 738 F.2d 373 (10th Cir. 1984), two carpenters confronted 

two laborers and told them to stop performing a certain as-

signment claiming it was carpenters work.  The Board con-
curred with the judge™s assessment that the two carpenters 
ﬁwere engaging in protected concerted activity when they pro-

tested Respondent™s use of laborer
s to move two garage doors.ﬂ  
The Board affirmed the judge™s finding that the carpenters were 

discharged in violation of Sec
tion 8(a)(1) and (3) of the Act. 
Singer™s credited testimony reveals that in 1990, while work-
ing for Respondent, as the job was winding down, Huffman 

came to Singer and said they were going to have to cut back 

one mechanic and they were going to lay Singer off.  Singer 
responded Drummond is out of Local 66, this is my area refer-
ring to Local 132™s jurisdiction,
 and Drummond should be laid 
off before Singer.  Huffman persisted that Drummond was 
Respondent™s company mechanic
, had been with them for 
years and they were going to k
eep him, and lay Singer off.  
Singer said, according to our contract, it was Singer™s area and 
Singer should be the one to stay.  Singer contacted the job 

steward who contacted Local 132™s business manager who 
interceded in Singer™s behalf wi
th management.  As a result, Drummond was transferred to another jobsite within a few 
days, and Singer remained working at the jobsite in question 
for another 3 or 4 months.  Singer testified that while he 
worked on this job in 1990, Re
spondent had equipment that 
needed cleaning.  Respondent 
brought in a steam jenny to 
steam clean the equipment and 
Respondent assigned a laborer 
to operate the steam jenny.  Singer told Huffman it was opera-

tor™s work to run the steam jenny.  Huffman responded that in 
Pennsylvania it was laborers™ work.  Singer said we are not in 
Pennsylvania and according to their contract, the steam jenny 

belongs to operating engineers not laborers.  The import of 
Singer™s testimony was that he 
was assigned to run the steam 
jenny, rather than the laborer, as a result of Singer™s protest.  
 14 In 
Blount Bros. Corp.
, supra at 244, the Kisers, who were iron 
workers, objected when th
ey were told they were
 being laid off because 
certain work they believed to belo
ng to iron workers was assigned to 
sheet metal workers.  Their protest upset the superintendent on the job 
resulting in his refusal to recall the Ki
sers back to work
 following their layoff.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 638 
Mashuda testified that Huffman
 reported to him Singer™s pro-
test over the steam jenny assignment.  He testified that as a 
result of Singer™s protest, a laborer was laid off in lieu of an 
operator who replaced the laborer on the steam jenny, and 

worked an extra couple of weeks or months on the job.  
Mashuda testified this story ﬁlef
t a bad taste in some people™s mouths.ﬂ   I find that Singer was engaged in protected concerted activ-
ity and union activity when he lodged these protests, which 
were as he testified his attempts to enforce Local 132™s contract 
based on the contract language itse
lf or the past practice within 
Local 132™s jurisdiction. See 
Blount Bros. Corp., supra and Interior Alterations, Inc.,
 supra.  The bonafides of Singer™s 
contractual based demands in this
 situation are not in question 
since Respondent acceded to his assertions in each instance and 

assigned the work to an operator and or a Local 132 member.
15  That Mashuda viewed Singer™s attempts to enforce Local 132™s contract as union activity is similarly not in question as 
Mashuda told Singer point blank that his people said Singer was a pain in the neck, ﬁmaybe you just PO™d somebody real 

good,ﬂ and Mashuda then said, ﬁmaybe you was too union for 

us.ﬂ I find the other reasons advanced by Respondent for its re-
fusal to hire Singer as a day-shift mechanic to be pretextual.  

Mashuda testified he spoke to Vic Mashuda, his father, and 
was told there were problems with
 the pace of Singer™s work.  
However, Vic Mashuda failed to testify.  Moreover, Singer had 
worked for Respondent on three occasions without complaint 
to him about his performance, and on the latter two occasions 
he worked there as a master mechanic.  Singer™s testimony 
reveals that Vic Mashuda was in
volved in his hiring on the two 
occasions Singer worked for Respondent as a master mechanic, 
because Vic Mashuda negotiated the renting of Singer™s truck 
when Singer was hired.  I do not find Respondent™s assertion 
credible that there was a performance problem with Singer, 
when it repeatedly hired him without informing him of any 
problems, until after his last stint there in 1990 when Singer 
participated in uni
on activity, which by Mashuda™s admission 
left a bad taste in people™s mouths.   
Similarly, I do not credit Huff
man™s claim that Singer did not apply himself on the job.  Hu
ffman, an admitted supervisor, 
was testifying in front of Mash
uda, Huffman™s boss.  Huffman, 
considering his demeanor, was not 
an impressive witness as he 
had difficulty substantiating his 
claim that Singer did not apply 
himself.  Moreover, while Huffman claimed that Singer did not 
like to work in the rain, Huffman failed to testify that he ever 
spoke to Singer about this alleged deficiency.  Thus, I do not 
credit Huffman™s testimony as to
 Singer™s past performance.  I 
also do not credit Mashuda™s claim that Huffman informed him 

that Singer sat in his truck while it was raining and watched 
other employees install a transmission in a 50-ton truck.  For 
                                                          
 15 While Mashuda failed to testify that Huffman informed him of 
Singer™s protest about the work assignment dispute between the Local 
66 and Local 132 mechanics, I have c
oncluded this dispute also colored 
Huffman™s report on Singer to Mashuda.  Mashuda testified the refer-

ence to personality conflicts in the March 14 letter concerning Singer 

related to his conversation with Huffman, who was the only mechanic 

at the site at the time the letter was written. 
no explanation was offered as to why, if this occurred under 
Huffman™s observation, Huffman failed to intervene and put 
Singer to work.   
I also do not credit Mashuda or Owens™ testimony concern-
ing their alleged conversation ab
out Singer.  Mashuda testified 
that Owens, who had been hired as the master mechanic on the 
Follansbee job, told Mashuda that Owens would not work with 

Singer because when Owens had worked on the night shift for 
Trumbull, Owens ended up doing the work Singer should have 
been doing on the day shift.  Owens, who was in Respondent™s 
employ at the time of his testimony, did not corroborate 
Mashuda™s testimony.  Owens initially denied even telling 

Mashuda the reason he did not want to work with Singer, stat-ing Mashuda did not ask him the 
reason.  Owens then changed 
his testimony stating he heard fro
m others that Singer was lazy and that he sat in his truck.  Owens™ testimony then changed a 

third time reporting that, although they worked on different 
shifts, when Owens came to work early he saw Singer sitting in 

his truck.  Owens never testifie
d that he was forced to do 
Singer™s work on the night shift.  Moreover, Singer credibly 

testified he met Owens at the Follansbee jobsite in 2003, at 

which point Owens told Singer 
he was trying to get Respon-
dent to hire another mechanic.  I do not find Respondent™s 

claim credible that Owens had a problem working with Singer, 

but then divulged to Singer that Owens wanted Respondent to 
hire another mechanic when 
he knew Singer was seeking em-ployment. 
Finally, I do not find as credib
le Mashuda™s testimony that 
he had concerns about Singer™s ability to work on the 90™s 
scrapers or concerns about Singers truck or equipment.  In this 
regard, Mashuda met with Singer at the jobsite and told Singer 
he did not have a concern about 
Singer™s ability to do the work 
and did not have a problem with Singer™s truck.  Mashuda also 
did not ask Singer about his experience on the 90™s scrapers, or 
any questions about Singer™s truck during their meeting.  The 

only explanation Mashuda gave 
Singer at that time for not 
hiring Singer was that maybe 
Singer was ﬁtoo unionﬂ for Re-
spondent.  Moreover, I have cred
ited Singer™s testimony that 
having worked for Respondent in the past, he could perform, as 
he had done in the past, all the work necessary to service the 
90™s scrapers as well as Res
pondent™s other equipment.   
Having found that Respondent was hiring day shift mechan-
ics, that Singer was first on Local 132™s referral list and met the 
qualifications for a day-shift mechanic, that Singer engaged in 

union and protected concerted ac
tivity, that Respondent har-
bored strong animus toward this activity in that it was brought 
up to Singer over 12 years after the activity took place when 
Mashuda informed Singer that 
he was too union for Respon-
dent, and that the reasons advanced for not hiring Singer as a 
day shift mechanic were pret
extual, I find that Respondent 
violated Section 8(a)(1) and (3) 
of the Act by failing and refus-
ing to hire Springer as a day-shift mechanic.  I find that Singer 

should have been hired as the first day-shift mechanic at the 
Follansbee job, prior to Respondent hiring Potter on the day 
   MASHUDA CORP
. 639
shift, or transferring another mechanic to the Follansbee site 
from Respondent™s shop.16   While I find that Singer was fully qualified to serve as mas-
ter mechanic on the day shift rather than Owens, I do not find 

that Respondent™s failure to hire
 him in that capacity is viola-
tive of Section 8(a)(1) and (3) of 
the Act in view of counsel for 
the General Counsel™s assertion at page 10, footnote 2 of her 

posthearing brief that ﬁCounsel for the General Counsel does 
not assert that Mashuda™s hiri
ng of Owens as the master me-
chanic violated Section 8(a)(3) of the Act, inasmuch as the 

Union and Employer have the right to agree on a master me-
chanic.ﬂ   
I accede to the General Counsel™s position here although 
counsel for the General Counsel cites no authority in the con-

tract or by way of past practice granting the parties thereto the 

right to skip qualified candidates for referral in order to agree 
on a master mechanic.  In this regard, the hiring hall procedures 
under Local 132™s master agreement provide for specific order 

of referral and the following co
ntractual provisions have perti-
nence here: 
 Section 12. The order of referrals set forth above shall be fol-

lowed except in cases where: 
    (i) The Employer requires
 and requests employee(s) pos-
sessing special skills and/or abilitie
s, licenses or certificates in 
which case the Union shall refer the first applicant on the list 

possessing such special skills and abilities. 
.  .  .  . 
   (iv) The Employer requests the referral of an individual 

who has been employed by the Employer within a period of 

six (6) months prior to such requests and such individual is 
registered on the referral list. 
 Owens testified that, prior to being hired by Respondent in 
March 2003, he had last been employed by Respondent in 1995 

or 1996.  Moreover, Owens was not on Local 133™s out-of-
work list at the time he was refe
rred to Respondent™s jobsite as 
a master mechanic.  Therefore, the exception in section 12(iv) 

in Local 132™s master agreement does not apply to Respon-
dent™s hiring of Owens.  As far as
 section 12(i) is concerned, I 
find that Singer, based on his cr
edited testimony, possessed all 
the special skills and abilities to perform as a day-shift master 

mechanic for Respondent as he had successfully performed in 
that capacity in the past.  I also note that any agreement by 
Local 132 and Respondent to ex
clude Singer as master me-
chanic on the Follansbee job was clearly under duress because 
                                                          
 16 Respondent did not show that 
Potter had worked for Respondent 
within the past 6 months of his hiring as required by Local 132™s con-
tract for Potter to bypass Singer on th
e referral list.  Moreover, O™Hara 
did not feel that Respondent had a contractual basis to by pass Singer 
with Potter in that O™Hara inform
ed Mashuda that Singer should be 
referred before Potter.  Even assu
ming Respondent had a valid contrac-
tual argument to hire Potter before
 Singer, which Respondent failed to 
establish herein, I have concluded th
at Respondent™s reasons for select-
ing Potter over Singer were based 
on animus towards Singer™s union 
activity, not on the relative abilities of
 the two mechanics to perform 
the necessary work.  As Mashuda admitted, had he heard the right 
things about Singer there might have been a slot for him as a day shift 
mechanic. 
before Local 132 referred Owens
, Respondent had issued Local 132 a letter stating Respondent 
would not accept Singer™s refer-
ral to the jobsite.  I have concluded Respondent™s issuance of 
its March 14 letter was based on 
discriminatory considerations.  
In fact, Mashuda testified he to
ld Owens that Local 132 official 
O™Hara was upset that Owens wa
s sent out a head of Singer. 
While I have concluded that Singer was qualified to perform 
as a master mechanic on Responde
nt™s day shift, in view of the 
counsel for the General Counsel™s concession in her brief that 
Respondent and Local 132 had the ri
ght to negotiate the hiring 
of a master mechanic outside the literal terms of Local 132™s 
master agreement, I will not 
recommend that Singer be offered 

the master mechanic position at the Follansbee site.  I assume 
that counsel for the General Counsel is privy to some past prac-
tice incorporated in the contract that has not been set forth in 

the record.  I also note that Mashuda testified that he needed a 
mechanic on the job that had a boom or crane on their truck to 
work on the 90™s scrapers.  Mas
huda™s testimony on this point 
was not rebutted by Singer and therefore has been credited.  
Moreover, Mashuda™s testimony 
that Owens had a crane on his 
truck, and Singer did not has been credited since Singer also 
failed to refute this claim.  
Since Respondent has advanced a 
nondiscriminatory reason for sel
ecting Owens as a master me-
chanic over Singer, and the General Counsel is not seeking to 
enforce the hiring hall provisions as written but rather defers to 
a proffered past practice, I do 
not find Respondent™s failure to 
hire Singer as master mechanic 
is violative of Section 8(a)(1) 
and (3) of the Act.  This does not disturb my finding that 

Singer was entitled to the first day-shift mechanic position 
available at the jobsite.  There was no substantiated claim by 
Respondent that it needed more th
an one truck with a crane at 
the jobsite, or that either Potte
r or the day-shift mechanic that 
Respondent transferred to the si
te had equipment that was not 
available to Singer.  In fact
, the evidence reveals Respondent 
provided a truck to the day-shift mechanic it transferred to the 
site.   
I reject Respondent™s contention that Singer suffered no 
harm as a result of Respondent™s discrimination.  Respondent argues that Mashuda offered Singer a night-shift position at the 
same rate of pay and benefits 
as the day shift position.  How-
ever, I do not find that Respondent made a bona fide job offer 
to Singer.  In 
All Pro Painting Co.,
 339 NLRB No. 157, slip 
op. at 3 (2003), it is stated that, ﬁit is well established that to 
toll the backpay period, an offer 
of reinstatement to a discrimi-
natee must be ‚specific, unequivocal, and unconditional.™ﬂ 
(Citation omitted.) It was noted that, ﬁthe employer bears the 
burden of proving a reinstatemen
t offer was valid.  Any ambi-
guity in the explanation of the offer should be construed 

against the employer.ﬂ (Citations omitted.)  Singer™s credited 

testimony reveals that Mashuda
 did not make a specific, un-
equivocal, and unconditional offer of employment of a night 

shift position to Singer.  Rather, 
Mashuda just stated that in a 
couple of weeks he was going to start a night shift, at which 
point Singer cut him off, sta
ting if Singer was not good enough 
to work on the day shift for Respondent, he was not good 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 640 
enough to work on the night shift.
17  Whether, Mashuda would have made an offer to Singer to
 work nights has not been estab-
lished, because after Singer™s re
sponse, Mashuda never made a firm offer to him for such a 
position, and it is Respondent™s 
burden to establish such an offer was made if it is attempting to 
escape further obligations to an employee resulting from its 
unlawful conduct.  Moreover, Singer credibly testified that the 

day shift mechanic is a higher profile job in that it is a lot faster 
paced than the night shift, and the day-shift mechanic has to 
know more than the night shift.  
I do not find it to be incumbent 
on Singer, after being told that
 he was ﬁtoo unionﬂ for Respon-
dent, to be required to accept a less favorable shift and a posi-

tion of less stature as a result of
 his union activities and thereby 
exonerate Respondent 
from making a bona fide offer of the day 
shift mechanic™s position to him, even assuming I were to find 

that Mashuda belatedly offered Singer a night-shift position. 
CONCLUSIONS OF 
LAW 1. By informing an applicant that he was too union to work 
there, Respondent violated Section 8(a)(1) of the Act. 
2.  By refusing to hire applicant Gary V. Singer for a day-
shift mechanic position as its Follansbee, West Virginia jobsite 

because of his support for and activities on behalf of the Inter-
national Union of Operating Engineers, Local 132, AFLŒCIO 
(Local 132), Respondent has engaged in unfair labor practices 
affecting commerce within the meaning of Section 8(a)(1) and 
(3) of the Act.  
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I shall recommend that it be required to 
cease and desist therefrom and to take certain affirmative ac-
tion necessary to effectuate the policies of the Act.  I shall also 
recommend that the Respondent be ordered to offer Gary V. 
Singer employment in the day shift mechanic position which he 
sought to apply without prejudi
ce to his seniority or other 
rights or privileges he would have enjoyed had he been hired, 
and make him whole for any lo
ss he may have suffered as a 
result of Respondent™s refusal to
 hire him in accordance with  
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as 
computed in accordance with 
New Horizons for the Retarded,
 283 NLRB 1173 (1987), terminating the employee, if neces-

sary, hired as result of Respondent
™s refusal to hire Singer.  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
18                                                          
                                                           
17 I do not accept Respondent™s argument that Singer™s statement 
that he was not good enough to work
 nights if he was not good enough 
to work days leads to the conclusi
on that Mashuda and Singer were 
discussing Singer™s ability as opposed to his union activity.  For I have 
credited Singer™s uncontested testimony that Mashuda told Singer that 
Mashuda did not have a problem with Singer™s ability to do the job or 
with Singer™s truck. 
18 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 

adopted by the Board and all objec
tions to them shall be deemed 
waived for all purposes. 
ORDER The Respondent, Mashuda Corporation, Cransberry Town-
ship, Pennsylvania, its officers, 
agents, successors, and assigns, 
shall 1. Cease and desist from. 
(a) Informing applicants they are too union to work for Re-
spondent. (b) Refusing to refusing to hire job applicants because of 
their union support and activities. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of the Board™s Order, offer 
Gary V. Singer employment in the day-shift position for which 

he sought to apply without prej
udice to his seniority or other 
rights or privileges to which he would have been entitled ab-
sent the discrimination against him. 
(b) Within 14 days from the date of the Board™s Order, make 
Gary V. Singer whole for any loss of earnings he may have 
suffered by reason of the discrimination against him as set forth 
in the remedy section of this decision. 
(c) Within 14 days of the Board™s Order, remove from its 
files any reference to the unlawful refusal to employ Gary V. 
Singer, including but not limite
d to Respondent™s March 14, 
2003 letter and within 3 days thereafter, notify him in writing 

that this has been done and th
at this personnel action will not 
be used against him in any way.  
(d) Preserve and, within 14 days of a request or such addi-
tional time as the Regional Dire
ctor may allow for good cause 
shown, provide at a reasonable 
place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its fa-
cility in Cranberry Township, Pe
nnsylvania, and at all its cur-
rent jobsites copies of the 
attached notice marked ﬁAppen-
dix.ﬂ19 Copies of the notice, on forms provided by the Regional 
Director for Region 6, after being signed by the Respondent™s 
authorized representative, shal
l be posted by the Respondent 
immediately upon receipt and maintained for 60 consecutive 

days in conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not al-

tered, defaced, or covered by any other material. In the event 
that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
 19 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice r
eading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
   MASHUDA CORP
. 641
former employees employed by
 the Respondent at any time 
since March 14, 2003. 
(f) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  